Citation Nr: 1222881	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  04-41 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include consideration as being secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral foot disorder, to include consideration as being secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin


INTRODUCTION

The Veteran had active service from September 1980 to September 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).   
 
A hearing was held before the undersigned Veterans Law Judge in June 2010.   

The Board remanded the case for additional development in January 2011.  The requested actions of since been completed, and the case is now ready for appellate review.


FINDINGS OF FACT

1.  A chronic low back disorder was not present until many years after service and did not result from any incident during service.

2.  The Veteran's current low back disorder was not caused or aggravated by his service-connected right and left knee disorders.

3.  A bilateral foot disorder was not present until many years after service and did not result from any incident during service.

4.  The Veteran's current bilateral foot disorder was not caused or aggravated by his service-connected right and left knee disorders.

CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

2.  A bilateral foot disorder was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Initially, the Board finds that the content requirements of a duty to assist notice have been fully satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in September 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter explained what evidence was required to establish direct service connection as well as secondary service connection.  The letter was provided prior to the adjudication of the claims.  The Board also notes that in the same letter RO provided notice with respect to the disability rating and effective-date elements of the claims. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no outstanding duty to inform the appellant that any additional information or evidence is needed. 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service medical records and post service treatment records have been obtained.  He has had a hearing and examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disabilities.  Although the Vetran's Social Security reords have not been obtained, a report of contact dated in October 2010 shows that the Vetran stated that they would not contain needed information.  The Board does not know of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Law and Regulations

When seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions. 38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service. 38 C.F.R. § 3.303(b). 

Essentially, to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

If arthritis becomes manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed below, this presumption does not apply in the instant case as arthritis did not manifest to a degree of 10 percent within one year of service discharge. 

The Board notes that service connection may also be granted for disability shown to be secondary to a service-connected disorder.  The applicable regulation provided that service connection may be granted for disability shown to be proximately due to or the result of a service-connected disorder. See 38 C.F.R. § 3.310(a).  This regulation has been interpreted by the United States Court of Appeals for Veterans Claims (Court) to allow service connection for a disorder which is caused by a service-connected disorder, or for the degree of additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder. See Allen v. Brown, 7 Vet. App. 439 (1995). 

The regulation was revised in 2006 and now provides as follows: 

(a) General. Except as provided in §3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

The Board finds the Veteran is competent to attest to his observations of his disorder. Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay person, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder (i.e. that he currently has a low back disability related to a service-connected knee disorder) because he does not have the requisite medical expertise. See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

Low back

In the present case, there is no dispute that a current low back disorder exists.  However, the service treatment records are negative for documentation of the occurrence of a back injury in service.  Although a May 1982 service treatment record notes that the Veteran had mechanical back pain, he denied any injury.  Subsequent records do not show continued complaints.  The undated report of a medical history given by the Veteran in connection with a periodic physical shows he denied having recurrent back pain.  The report of a medical examination of the Veteran conducted upon separation from service in June 1986 noted that he had no musculoskeletal defects except for knee pain.  Clinical evaluation of the spine was normal.  The report of a service medical board dated in June 1986 notes knee abnormalities (for which the Veteran is now service connected) but is negative for references to any back problems.  

In his original claim for disability compensation which he submitted in October 1986, the Veteran did not make any mention of a back disorder.  The report of a VA examination conducted in November 1986 is likewise negative for any references to back problems.  It was noted on examination that he had a full range of motion of the lumbar spine.  

The earliest X-ray evidence of arthritis of the lumbar spine is from a VA treatment record dated in December 2002.  That record contains no indication that the arthritis of the spine is related either to service or to a service-connected disability.  

The report of a disability evaluation examination conducted by the VA in December 2008 reflects that the Veteran reported that he felt that perhaps his back problems began when he fell off scaffolding in 1997.  He said he was not claiming a back condition as having been directly due to service.  It was noted that he was claiming service connection for a low back condition as secondary to service connected degenerative joint disease of the knees.  The examiner reviewed the file and noted an entry in service in May 1982 indicating that the Veteran was diagnosed with mechanical low back pain.  Following the VA examination, the diagnosis was degenerative disc disease with moderate bilateral neural foraminal narrowing at L3-4 and L5-S1.  The examiner concluded that the disc disease was less likely than not the same disorder or a result of the mechanical low back pain that was treated in service.  The examiner explained that there was only one treatment in service, and chronicity of the condition of mechanical low back pain could not be established and could not be related to his current low back condition in 2008.  The examiner further stated that the current disc disease was less likely than not secondary to the service connected degenerative joint disease of the knees.  The examiner stated that the low back condition could presumably be related to trauma and overuse, and the examiner noted that the Veteran had worked as a construction worker for over twenty years.  

In a spine examination addendum dated in December 2011, the VA examiner stated that there was no aggravation of the Veteran's back problems by a service-connected injury.  The examiner stated that there was no increase in his back problems because of his service connected knee problems.  The examiner stated that the likely cause of the back condition was the Veteran's career in construction and the chronic injuries associated with such a career.  The examiner also stated that a chronic antalgic gait might magnify myofascial symptoms, but would not cause the degenerative changes seen on the Veteran's X-rays.  

After reviewing all of the relevant evidence, the Board finds that there is no objective evidence of a chronic back problem in service or continuity of symptomatology of a back disorder after service.  The service medical records show that he did not report ongoing complaints of back pain at that time.  This weighs against a finding of continuity.  The lack of continuity of symptomatology is further demonstrated by the lack of post service treatment records until many years after service.  In view of the lengthy period without treatment, there is no evidence of continuity of symptomatology and this weighs against the claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In fact, during the VA examination the Veteran himself reported onset of back symptoms years after service.  Therefore, the Board finds that the evidence weighs against a finding of continuity of symptomatology. 

With respect to whether there is a medical nexus between the in-service complaint of back pain and the current disability, the Board notes that the VA examination opinion which weighs against the claim is the only fully informed and complete opinion which is of record.  The VA examination report was based upon a thorough review of the claims folder and examination of the Veteran.  Furthermore, the VA examiner offered a rationale for his opinion.  The Board finds the VA examination report is the only probative opinion.  Moreover, the Board notes that the opinion by the VA physician which weighs against the claim is consistent with the lack of continuity of symptomatology in this case. 

In sum, the preponderance of the evidence shows that a chronic back disorder was not present during service, arthritis of the spine was not manifest within a year after separation from service, and the Veteran's current low back disability did not develop as a result of any incident during service.  Accordingly, the Board concludes that a back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 

With respect to the Veteran's contention that he developed a spine disorder secondary to his service-connected knee problems, the Board notes that service connection has been previously established for post-operative residuals of left knee anterior cruciate and medial meniscus tears with degenerative joint disease, rated as 10 percent disabling; post-operative residuals of right knee medial meniscectomy with degenerative joint disease, rated as 10 percent disabling, and a gastric disorder secondary to medication for the service connected knee disabilities, rated as noncompensably disabling.   

In a written statement dated in August 2008, the Veteran reported that he was experiencing severe back pain and degenerative disc disease due to having changed his gait and posture altered due to the service-connected knee injuries.  A VA treatment record dated in August 2008 also contains a similar history given by the Veteran in which he stated that he thought that his back was hurting because of his knee problem.  In a written statement dated in January 2009, the Veteran reported that his back injury was caused when his knee gave out and he fell off a scaffold.  He also again expressed his belief that his condition was caused by gait changes due to the service-connected knee disorders.  

During a hearing held before the undersigned Veterans Law Judge in June 2010, the Veteran again recounted having fallen from a scaffold in 1997 due to instability from his service-connected knee disability.  He reported that this resulted in a back injury.   

The Board notes that the Veteran's contentions regarding having injured his back due to falling off a scaffold due to knee instability are contradicted by the contemporaneous treatment records pertaining to that incident.  A private emergency room treatment record from the North Collier Hospital from that incident in 1998 notes that the Veteran fell four feet and landed on his knee.  There was no mention of any injury to the back.  On the contrary, it was noted that he denied any other medical problems and had no neck or back pain. 

The Board has also noted that a private medical statement dated in August 2000 indicates that the Veteran injured his left knee when he fell due to weakness of his service-connected right knee, but there was no mention of any injury affecting the spine.  Similarly, during testimony given at the RO before a Decision Review Officer in March 2001, the Veteran recounted an incident in July 1998 in which the service connected left knee gave out and caused an injury to the right knee when he fell off scaffolding, but he did not mention any back injury.  

The Board is of the opinion that the contemporaneous records and early statements by the Veteran, which show no back injury occurred as a result of the scaffold fall in 1998, have much greater probative value that the testimony offered by the Veteran many years later in support of a claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).

In addition, although the Veteran has expressed his own opinion that his service-connected disabilities had caused or aggravated his spine disorder because the knee disorders altered his gait, the Board notes that the Veteran is not competent, as a lay person, to make such a medical judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  No medical opinion has been presented to indicate that there may be an association between the service-connected disabilities and the spine disease for which service connection is being sought.  The only opinion of record regarding secondary service connection is the VA opinion which weighs against the claim.  The VA examiner specifically stated that the knee disorders would not have caused the degenerative arthritis seen in the Veteran's spine.  Although the VA examiner indicated that a chronic antalgic gait might magnify myofascial symptoms, the Board notes that intermittent or temporary flare-ups do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened. See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that still exists currently is required. Routen v. Brown, 10 Vet. App. 183, 189 (1997).  Such a permanent secondary causation or aggravation has not been shown in the present case.

Thus, there is no competent, credible basis to conclude that the current spine problems are etiologically related to or were aggravated by the Veteran's service-connected disabilities.  Therefore, the Board concludes that disability of the lumbar spine was not proximately due to or the result of a service-connected disability. 

Bilateral Foot Disorder

In the present case, there is no dispute that a current bilateral foot disorder exists.  However, the service treatment records are negative for documentation of the occurrence of a significant foot injury in service.  The Veteran was treated on a few occasions for ankle sprains in July 1982, October 1982 and December 1982, but on those occasions an injury to the foot was not noted.  A service medical record dated in June 1982 noted a puncture wound to the foot after the Veteran stepped on a nail, but this apparently did not result in any chronic disability as there were no subsequent references to that injury.  The report of a medical history given by the Veteran in connection in connection with a periodic physical shows that he denied having foot trouble.  The report of a medical examination of the Veteran conducted in 1986 upon separation from service noted that he had no musculoskeletal defects.  Clinical evaluation of the feet was normal. 

In his original claim for disability compensation which he submitted in October 1986, the Veteran did not make any mention of a foot disorder.  The report of a VA examination conducted in November 1986 is likewise negative for any references to foot problems.  It was noted on examination that his feet were normal.

The report of a VA examination conducted in December 2008 (titled feet exam) notes that the Veteran was claiming service connection for a bilateral foot condition (including pain and calluses) as secondary to the service connected right and left knees.  The Veteran reported that he fell from scaffolding about 10 feet tall in 1997, and had left foot pain that worsened with walking.  He also stated that due to his left knee condition he had been putting more pressure on his left foot.  Following examination, however, the examiner concluded that the Veteran's mild degenerative arthritis of the feet was less likely than not secondary to the service-connected degenerative joint disease of the right and left knees.  The examiner specifically stated that he cannot establish a relationship between the Veteran's mild arthritis of the bilateral feet and his knee conditions.  

In an examination addendum dated in April 2011, the VA examiner stated that it is less likely than not (less than a 50/50 percent probability) that any current disability of the feet was caused or aggravated (permanently worsened) by (1) an altered gait caused by the Veteran's service-connected knee disabilities, or (2) the fall from the scaffolding.  The examiner noted that the Veteran stated that he had foot pain that occurred after a fall in 1997, but the examiner stated that foot pain would not have evolved into the degenerative joint condition noted on today's X-ray.  The examiner stated that pain at the left fifth metatarsal base and associated callous are unlikely to be due to an antalgic gait.  The examiner stated that there can be other causes like the Veteran's reported congenital leg length difference.  

After reviewing all of the relevant evidence, the Board finds that there is no objective evidence of a chronic foot disorder in service or continuity of symptomatology of a foot disorder since service.  The Veteran's service medical records show that he did not report complaints of chronic foot pain at that time.  This weighs against a finding of continuity.  The lack of continuity of symptomatology is further demonstrated by the lack of post service treatment records until many years after service.  In fact, during the VA examination the Veteran himself reported onset of foot symptoms years after service in 1998.  Therefore, the Board finds that the evidence weighs against a finding of continuity of symptomatology. 

With respect to whether there is a medical nexus between the claimed in-service injury and the current disability, the Board notes that the no opinion linking a current foot disorder to service has been presented. 

In sum, the preponderance of the evidence shows that a chronic foot disorder was not present during service, arthritis of the feet was not manifest within a year after separation from service, and the Veteran's current feet disability did not develop as a result of any incident during service.  Accordingly, the Board concludes that a bilateral foot disability was not incurred in or aggravated by service and arthritis of the feet may not be presumed to have been incurred therein. 

With respect to the Veteran's contention that he developed a bilateral foot disorder secondary to his service-connected knee problems, the Board notes that service connection may also be granted for disability shown to be secondary to a service-connected disorder.  In a written statement dated in August 2008, the Veteran stated that his feet had been affected by his service-connected knee injuries.  He stated that he was experiencing pain and had developed calluses on the edges of both feet.  

The Board notes that the Veteran's contentions regarding having injured his feet due to falling off a scaffold due to knee instability are contradicted by the contemporaneous treatment records pertaining to that incident.  A private emergency room treatment record from the North Collier Hospital from that incident in 1998 notes that the Veteran fell four feet and landed on his knee.  There was no mention of any injury to the feet.  On the contrary, it was noted that he denied any other medical problems. 

The Board is of the opinion that the contemporaneous records, which show no foot injury occurred as a result of the scaffold fall in 1998, have much greater probative value that the testimony offered by the Veteran many years later in support of a claim for monetary benefits.  Moreover, the VA examiner concluded that a fall would not have resulted in the Veteran's current foot disorder.  

Although the Veteran has expressed his own opinion that his service-connected knee disabilities had caused or aggravated his feet disorder, the Board notes that the Veteran is not competent, as a lay person, to make such a medical judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  No medical opinion has been presented to indicate that there may be an association between the service-connected disabilities and the disorder of the feet for which service connection is being sought.  

As noted above, the only opinion of record regarding secondary service connection is the VA opinion which weighs against the claim.  Thus, there is no competent basis to conclude that the current foot problems are etiologically related to or were aggravated by the Veteran's service-connected disabilities.  Therefore, the Board concludes that disability of the feet was not proximately due to or the result of a service-connected disability. 


ORDER

1.  Entitlement to service connection for a low back disorder, to include consideration as being secondary to a service-connected disability, is denied.

2.  Entitlement to service connection for a bilateral foot disorder, to include consideration as being secondary to a service connected disability, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


